Citation Nr: 1308249	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's file on the "Virtual VA" system, to ensure complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Veteran was afforded a VA examination in November 2009 to determine the current level of severity of the symptoms caused by his service-connected low back disability.  At that time, along with the Veteran's service-connected degenerative disk disease, the examiner diagnosed an intrathecal mass at the L3 level, noting that it was most likely a nerve sheath tumor.  The examiner stated that such symptomatology was recent and was not present while the Veteran was on active duty; however, the examiner did not provide an opinion as to whether this intrathecal mass was caused by, related to, or a symptom of the Veteran's service-connected low back disability.  Therefore, the Board finds that remand is necessary in order to determine the nature and etiology of the intrathecal mass diagnosed at the November 2009 VA examination.

Furthermore, as the November 2009 VA examination report is nearly two and a half years old, the Board finds that a new examination is necessary to determine the current severity of the symptoms caused by the Veteran's service-connected low back disability.

Additionally, current medical treatment records should also be obtained before a decision is rendered with respect to this issue.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims folder.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current symptoms and severity of his service-connected low back disability.  The claims files should be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.  

The supporting rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the November 2009 finding of an intrathecal mass and to comment as to whether such a finding is related to, or caused by, the Veteran's service-connected low back disability.  

3.  The RO should ensure that all development sought is completed, and then re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


